      Case 19-59679-pmb           Doc 8      Filed 08/23/19 Entered 08/23/19 14:32:02                 Desc Order
                                              Clos. 7 NA Page 1 of 1



                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Nareshm, Inc.                                         Case No.: 19−59679−pmb
       2995 Manorview Lane                                   Chapter: 7
       Alpharetta, GA 30004                                  Judge: Paul Baisier

       20−3975739




                    ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION,
                          DISCHARGING TRUSTEE AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in said case, has filed a report of no distribution and that said Trustee has performed all other and further
duties as required in the administration of said estate;

IT IS THEREFORE ORDERED that said report be and it hereby is approved and that the said estate be and it
hereby is closed; that the Trustee be and hereby is discharged from and relieved of the trust.




                                                             Paul Baisier
                                                             United States Bankruptcy Judge


Dated: August 23, 2019
Form 184
